Citation Nr: 1422682	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  09-47 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for residuals, fracture, proximal fibula with chronic ankle sprain, left leg.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1980 to May 1980 and November 1980 to January 1984.  

The matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Huntington, West Virginia, that granted service connection for residuals, fracture, proximal fibula with chronic ankle sprain, left leg, and assigned a 10 percent rating, effective November 20, 2007.  In an October 2009 rating decision, the RO increased the Veteran's rating to 20 percent, effective, November 20, 2007.  As, this increase does not represent the maximum rating available, the issue remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The November 2008 rating decision also denied service connection for residuals, smashed right hand.  In the October 2009 rating decision, the RO granted service connection for residuals of an old healed fracture of the right hand at the distal fifth metacarpal.  As such, the issue of service connection for right residuals, smashed right hand, is not before the Board.  

The Board also notes that the Veteran initiated an appeal for a higher rating for anxiety disorder.  However, in an August 2013 statement, the Veteran withdrew his appeal.  See 38 C.F.R. § 20.204 (2013).  

The Veteran testified before a Decision Review Officer (DRO) in February 2011 and at a Board videoconference hearing in March 2014.  Copies of both transcripts are of record.  

The Board notes that at the Board hearing the Veteran asserted that his service-connected left leg has aggravated his back.  Additionally, the Board notes that the Veteran filed a claim for bilateral hearing loss and bilateral tinnitus in August 2013.  However, it does not appear that the RO has initiated development of those claims.  As such, the issues of entitlement to service connection for a low back disability, bilateral hearing loss, and tinnitus have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals VA treatment records dated July 2011 to November 2011 and the March 2014 Board hearing transcript.  The other documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service connected left leg disability is more severe than currently reflected by his assigned rating.  The Board finds that further development is necessary prior to adjudication of the claim.

First, at the March 2014 Board hearing, the Veteran reported that he was prescribed pain medication from an "outside clinic".  As such, the Board finds that records from this non-VA facility could be relevant in determining the current severity of the Veteran's left leg disability.  As such, on remand the Veteran should be asked to identify all outstanding treatment records regarding his left leg disability.  

Additionally, the Board notes that the Veteran last underwent a VA examination of his left leg disability in March 2011.  The Veteran since testified at the March 2014 Board hearing that he now has symptoms of locking episodes.  Thus, the Board finds that a contemporaneous VA examination is warranted to ascertain the current severity of the Veteran's service connected left leg disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (noting that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating]).  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran another opportunity to identify any pertinent treatment records, particularly private records from the facility that prescribes him pain medication.  The RO/AMC should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2. Obtain all outstanding pertinent VA treatment records from the Beckley VAMC from April 2009 to the present.  

3. Thereafter, schedule the Veteran for a new VA examination to determine the current nature and severity of his residuals, fracture, proximal fibula with chronic ankle sprain, left leg.  The claims folder must be made available to and reviewed by the examiner.  The examiner should note in the examination report that the claims folder was reviewed.

All indicated studies, including x-rays, should be performed.  The examiner should perform an appropriate range of motion examination, expressing all findings in degrees and noting the degree where painful motion begins, if at all.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty, then the examiner should so indicate. 

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty, then the examiner should so indicate.

The examiner is requested to provide a thorough rationale for any opinion provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement. 

4. After the development requested above has been completed to the extent possible, the RO/AMC should readjudicate the Veteran's claim.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond. 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA A. SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



